MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Aug 28 2019, 9:09 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Batesville, Indiana                                      Attorney General of Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michelle Coe,                                            August 28, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-352
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton A. Graham,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G07-1806-CM-20747



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-352 | August 28, 2019               Page 1 of 4
                                                   Case Summary
[1]   Following a bench trial, Michelle Coe (“Coe”) was convicted of Battery

      Resulting in Bodily Injury, a Class A misdemeanor.1 Coe now appeals, alleging

      insufficient evidence to negate her claim of self-defense. We affirm.



                                 Facts and Procedural History
[2]   Coe has a daughter with Mark Moore (“Moore”). In April 2018, Coe was at

      Moore’s apartment with their daughter and Coe’s son. At some point, Moore’s

      girlfriend, Sharay Dawson (“Dawson”) arrived. Dawson and Moore played

      with the children, then decided to watch a movie. Coe entered the room and

      asked how long Moore and Dawson had been “talking.” Tr. at 7. After no

      response, Coe inquired: “How long have y’all been talking because he was just

      over to my house a month ago.” Id. Moore told Coe to stop lying, at which

      point Coe threw a disco ball at Moore. At some point thereafter, Coe struck

      Dawson in the face two times, causing Dawson pain. Coe told her son to

      retrieve a gun from the car. Dawson grabbed her own gun and called 9-1-1.


[3]   The State charged Coe with Battery Resulting in Bodily Injury, a Class A

      misdemeanor, and a bench trial was held in January 2019. Coe testified,

      claiming Dawson had approached Coe “aggressively as if she wanted to fight

      and jump into the fight” between Coe and Moore. Id. at 30. Coe claimed she




      1
          Ind. Code § 35-42-2-1(c)(1), -1(d)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-352 | August 28, 2019   Page 2 of 4
      had not hit Dawson more than once, and that striking Dawson was “like a

      reaction for self-defense.” Id. at 31. There was also testimony from Dawson,

      who testified she had not threatened Coe. When the defense asked Dawson if

      she approached Coe as though trying to fight, Dawson said, “No.” Id. at 15.


[4]   The trial court found Coe guilty, and imposed a sentence of 365 days in jail.

      The court suspended the sentence and placed Coe on non-reporting probation.


[5]   Coe now appeals.



                                 Discussion and Decision
[6]   “[A] person who knowingly or intentionally . . . touches another person in a

      rude, insolent, or angry manner . . . commits battery, a Class B misdemeanor.”

      I.C. § 35-42-2-1(c). The offense is elevated to a Class A misdemeanor if the

      person’s conduct “results in bodily injury to any other person.” I.C. § 35-42-2-

      1(d)(1). “‘Bodily injury’ means any impairment of physical condition,

      including physical pain.” I.C. § 35-31.5-2-29.


[7]   The State must prove the elements of Battery beyond a reasonable doubt. See

      I.C. § 35-41-4-1. Notably, though, Indiana law provides a complete defense: “A

      person is justified in using reasonable force against any other person to protect

      the person . . . from what the person reasonably believes to be the imminent use

      of unlawful force.” I.C. § 35-41-3-2. “A claim of self-defense requires a

      defendant to have acted without fault, been in a place where he or she had a

      right to be, and been in reasonable fear or apprehension of bodily harm.”

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-352 | August 28, 2019   Page 3 of 4
       Henson v. State, 786 N.E.2d 274, 277 (Ind. 2003). When the defendant claims

       self-defense, the State must negate—beyond a reasonable doubt—at least one

       element of the defense. Wilson v. State, 770 N.E.2d 799, 800-01 (Ind. 2002).


[8]    Here, Coe does not dispute the sufficiency of evidence that her actions—in the

       absence of self-defense—would amount to liability for Battery. She instead

       challenges the sufficiency of evidence negating her claim of self-defense. Upon

       such a challenge, we do not reweigh the evidence or judge the credibility of

       witnesses. Id. at 801. We will reverse “only if no reasonable person could say

       that self-defense was negated by the State beyond a reasonable doubt.” Id.


[9]    In asking us to reverse her conviction, Coe focuses on evidence that Dawson

       aggressively approached Coe. However, Dawson gave a different account,

       testifying she had not threatened Coe or approached Coe in a threatening

       manner. We must reject Coe’s invitation to reweigh the evidence. In light of

       Dawson’s testimony, a reasonable fact-finder could conclude Coe was not in

       reasonable apprehension of bodily harm when she struck Dawson. Thus, we

       conclude there is sufficient evidence negating the claim of self-defense.


[10]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-352 | August 28, 2019   Page 4 of 4